 



Exhibit 10.1
EXECUTION COPY
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made as of January
___, 2007 by and between BOWATER INCORPORATED, a Delaware corporation (the
“Corporation”), and                      (“Indemnitee”).
RECITALS
     WHEREAS, Indemnitee performs a valuable service for the Corporation;
     WHEREAS, the Restated Certificate of Incorporation of the Corporation,
dated March 23, 1984, as the same has been or may be amended from time to time
(the “Restated Certificate of Incorporation”) provides that the Corporation
shall indemnify the officers and directors of the Corporation to the fullest
extent permitted by Section 145 of the Delaware General Corporation Law
(“DGCL”);
     WHEREAS, the Restated Certificate of Incorporation and the DGCL expressly
provide that the indemnification provisions set forth therein are not exclusive,
and thereby contemplate that agreements may be entered into between the
Corporation and members of the Board of Directors of the Corporation (the
“Board”) and officers with respect to indemnification;
     WHEREAS, it is reasonable and prudent for the Corporation contractually to
obligate itself to indemnify, and to advance expenses on behalf of, its officers
and directors to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Corporation free from undue concern that
they will not be indemnified; and
     WHEREAS, this Agreement is separate and independent of the Restated
Certificate of Incorporation and any resolutions adopted pursuant thereto, and
shall not be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee thereunder, nor shall the existence of any rights under the
Restated Certificate of Incorporation, the Corporation’s Bylaws, or any other
agreement be deemed a substitute therefor, nor to diminish or abrogate any
rights of Indemnitee under this Agreement.
     NOW, THEREFORE, in consideration of the promises and the covenants
contained herein, the Corporation and Indemnitee do hereby covenant and agree as
follows:
     1. Services to the Corporation. Indemnitee will serve or continue to serve,
at the will of the Corporation or under separate contract, if such exists, as an
officer and/or director of the Corporation for so long as Indemnitee is duly
elected or appointed and qualified in accordance with the Restated Certificate
of Incorporation and Bylaws of the Corporation or until Indemnitee tenders his
or her resignation. If Indemnitee is an employee at will of the Corporation,
nothing herein shall change such employee’s status as an employee at will.
     2. Definitions. As used in this Agreement:
          (a) The terms “Beneficial Owner” and “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 promulgated under the Exchange Act as in
effect on the date hereof.

 



--------------------------------------------------------------------------------



 



          (b) A “Change in Control” shall be deemed to occur upon the earliest
after the date of this Agreement of any of the following events:
               (i) Acquisition of Stock by Third Party. Any Person is or becomes
the Beneficial Owner, directly or indirectly, of securities of the Corporation
representing twenty percent (20%) or more of the combined voting power of the
Corporation’s then outstanding securities entitled to vote generally in the
election of directors, unless (1) the change in the relative Beneficial
Ownership of the Corporation’s securities by any Person results solely from a
reduction in the aggregate number of outstanding shares of securities entitled
to vote generally in the election of directors, or (2) such acquisition was
approved in advance by the Continuing Directors and such acquisition would not
constitute a Change in Control under part (iii) of this definition;
               (ii) Change in Board of Directors. During any period of two
(2) consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a person who
has entered into an agreement with the Corporation to effect a Change in
Control) whose election by the Board or nomination for election by the
Corporation’s stockholders was approved by a vote of a majority of the directors
then still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved
(collectively, the “Continuing Directors”), cease for any reason to constitute
at least a majority of the members of the Board;
               (iii) Corporate Transactions. Any reorganization, merger or
consolidation involving the Corporation (a “Business Combination”), in each
case, unless, following such Business Combination: (1) all or substantially all
of the individuals and entities who were the Beneficial Owners of securities
entitled to vote generally in the election of directors immediately prior to
such Business Combination beneficially own, directly or indirectly, more than
51% of the combined voting power of the then outstanding securities of the
Corporation entitled to vote generally in the election of directors resulting
from such Business Combination (including, without limitation, a corporation
which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the securities entitled to
vote generally in the election of directors; (2) no Person (excluding any
corporation resulting from such Business Combination) is the Beneficial Owner,
directly or indirectly, of twenty percent (20%) or more of the combined voting
power of the then outstanding securities entitled to vote generally in the
election of directors of such corporation except to the extent that such
ownership existed prior to the Business Combination; and (3) at least a majority
of the Board of Directors of the corporation resulting from such Business
Combination were Continuing Directors at the time of the execution of the
initial agreement, or of the action of the Board of Directors, providing for
such Business Combination;
               (iv) Liquidation. The approval by the stockholders of the
Corporation of a complete liquidation of the Corporation, or an agreement or
series of agreements for the sale or disposition by the Corporation of all or
substantially all of the Corporation’s assets, other than factoring the
Corporation’s current receivables or escrows due (or, if such approval is not

2



--------------------------------------------------------------------------------



 



required, the decision by the Board to proceed with such a liquidation, sale, or
disposition in one transaction or a series of related transactions); or
          (c) “Covered Capacity” means present or former status as a director,
officer, trustee, general partner, managing member, or fiduciary of the
Corporation, any Subsidiary, or any other corporation, partnership, limited
liability company, joint venture, trust or other enterprise at the request of,
for the convenience of, or to represent the interests of the Corporation or any
Subsidiary.
          (d) “Delaware Court” means the Court of Chancery of the State of
Delaware.
          (e) “Disinterested Director” shall mean a director of the Corporation
who is not and was not a party to the Proceeding for which indemnification is
sought by Indemnitee.
          (f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          (g) “Expenses” shall include all direct and indirect costs, fees and
expenses of any type or nature whatsoever, including, without limitation, all
attorneys’ fees and costs, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, fees of private investigators and
professional advisors, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, fax transmission charges, secretarial
services and all other disbursements, obligations or expenses in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, settlement or appeal of, or otherwise
participating in, a Proceeding, including reasonable compensation for time spent
by the Indemnitee for which he or she is not otherwise compensated by the
Corporation or any third party. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the principal, premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.
          (h) “Independent Counsel” shall mean a law firm, or a member of a law
firm, with significant experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent:
(i) the Corporation or Indemnitee in any matter material to either such party
(other than with respect to matters concerning Indemnitee under this Agreement,
or of other indemnitees under similar indemnification agreements), or (ii) any
other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest in representing
either the Corporation or Indemnitee in an action to determine Indemnitee’s
rights under this Agreement.
          (i) The term “Person” shall have the meaning set forth in Sections
13(d) and 14(d) of the Exchange Act as in effect on the date hereof; provided,
however, that “Person” shall exclude: (i) the Corporation; (ii) any Subsidiary
of the Corporation; (iii) any employment benefit plan of the Corporation or of a
Subsidiary of the Corporation or of any corporation owned,

3



--------------------------------------------------------------------------------



 




directly or indirectly, by the stockholders of the Corporation in substantially
the same proportions as their ownership of stock of the Corporation; and
(iv) any trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation or of a Subsidiary of the Corporation or of a
corporation owned directly or indirectly by the stockholders of the Corporation
in substantially the same proportions as their ownership of stock of the
Corporation.
          (j) A “Potential Change in Control” shall be deemed to have occurred
if: (i) the Corporation enters into an agreement or arrangement, the
consummation of which would result in the occurrence of a Change in Control;
(ii) any Person or the Corporation publicly announces an intention to take or
consider taking actions which if consummated would constitute a Change in
Control; (iii) any Person who is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Corporation representing 5% or more of the
combined voting power of the Corporation’s then outstanding securities entitled
to vote generally in the election of directors increases his Beneficial
Ownership of such securities by 5% or more over the percentage so owned by such
Person on the date hereof unless such acquisition was approved in advance by the
Board; or (iv) the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.
          (k) The term “Proceeding” shall include any threatened, pending or
completed action, suit, arbitration, mediation, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other actual,
threatened or completed proceeding, whether brought in the right of the
Corporation, another Person, or otherwise and whether of a civil, criminal,
administrative or investigative nature, in which Indemnitee was, is, will or
might be involved as a party or otherwise by reason of the fact that Indemnitee
is or was serving in a Covered Capacity by reason of any action taken (or
failure to act) by him or her or of any action (or failure to act) on his or her
part while serving in a Covered Capacity, in each case whether or not serving in
such capacity at the time any liability or expense is incurred for which
indemnification, reimbursement or advancement of expenses can be provided under
this Agreement.
          (l) References to “fines” shall include any excise tax assessed with
respect to any employee benefit plan; references to “serving at the request of
the Corporation” shall include any service as a director, officer, employee,
agent or fiduciary of the Corporation which imposes duties on, or involves
services by, such director, officer, employee, agent or fiduciary with respect
to an employee benefit plan, its participants or beneficiaries; and a person who
acted in good faith and in a manner he reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Corporation” as referred to in this Agreement.
          (m) In connection with any merger or consolidation, references to “the
Corporation” shall include not only the resulting or surviving corporation but
also any constituent corporation or any constituent of a constituent
corporation, which, if its separate existence had continued, would have had
power and authority to indemnify its directors or officers and employees or
agents. The intent of this provision is that a person who is or was a director
of such constituent corporation after the date hereof or is or was serving at
the request of such constituent corporation as a director, officer, employee,
trustee or agent of another corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise after the

4



--------------------------------------------------------------------------------



 




date hereof, shall stand in the same position under this Agreement with respect
to the resulting or surviving corporation as the person would have under this
Agreement with respect to such constituent corporation if its separate existence
had continued.
          (n) The term “Subsidiary” shall mean any corporation or other entity
of which a majority of the voting power of the voting equity securities or
equity interest is owned, directly or indirectly, by that corporation or entity.
     3. Indemnification.
          (a) The Corporation shall indemnify Indemnitee in accordance with the
provisions of this Section 3(a) when Indemnitee was, is, or is threatened to be
made, a party to or is otherwise involved in any Proceeding (other than a
Proceeding by or in the right of the Corporation to procure a judgment in its
favor). Pursuant to this Section 3(a), Indemnitee shall be indemnified against
all Expenses, judgments, liabilities, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses, judgments, fines,
penalties and amounts paid in settlement) actually and reasonably incurred by
Indemnitee or on his or her behalf in connection with such Proceeding or any
claim, issue or matter therein, if, and only if, Indemnitee acted in good faith
and in a manner he reasonably believed to be in or not opposed to the best
interests of the Corporation, and, in the case of any criminal Proceeding, he
had no reasonable cause to believe his or her conduct was unlawful.
          (b) The Corporation shall indemnify Indemnitee in accordance with the
provisions of this Section 3(b) when Indemnitee was, is, or is threatened to be
made, a party to or is otherwise involved in any Proceeding by or in the right
of the Corporation to procure a judgment in its favor. Pursuant to this
Section 3(b), Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on his or her behalf in connection with
such Proceeding or any claim, issue or matter therein, if, and only if,
Indemnitee acted in good faith and in a manner he or she reasonably believed to
be in or not opposed to the best interests of the Corporation. No
indemnification for Expenses shall be made under this Section 3(b) in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Corporation, unless and only to the
extent that the court in which the Proceeding was brought or the Delaware Court
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnification.
          (c) Any indemnification under subsections (a) and (b) of this
Section 3 (unless otherwise ordered by a court) shall be made by the Corporation
in accordance with the procedures set forth in Sections 7, 8 and 9 hereof.
          (d) Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee is a party to (or a participant in) and is successful, on
the merits or otherwise, in any Proceeding or with respect to any claim, issue
or matter therein, in whole or in part, the Corporation shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or her
in connection therewith. If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or

5



--------------------------------------------------------------------------------



 




matters in such Proceeding, the Corporation shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by him or her or on his or her
behalf in connection with each successfully resolved claim, issue or matter. For
purposes of this Section 3(d) and without limitation, the termination of any
claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, or the settlement of any claim, issue or matter in such a Proceeding
without admission of liability, shall be deemed to be a successful result as to
such claim, issue or matter. If the Indemnitee is not wholly successful in such
Proceeding but is partially successful, the Corporation also shall indemnify
Indemnitee against all Expenses reasonably incurred in connection with a claim,
issue or matter related to any claim, issue, or matter on which the Indemnitee
was unsuccessful.
          (e) Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his Corporate Status, a witness in any
Proceeding to which Indemnitee is not a party, he or she shall be indemnified
against all Expenses actually and reasonably incurred by him or on his behalf in
connection therewith.
     4. Additional Indemnification Rights.
          (a) Notwithstanding any limitation in Section 3 of this Agreement, the
Corporation shall indemnify Indemnitee to the fullest extent permitted by law if
Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Corporation to procure a
judgment in its favor) against all Expenses, judgments, fines, penalties and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, fines, penalties and amounts paid in settlement) actually and
reasonably incurred by Indemnitee in connection with the Proceeding. No
indemnification shall be made under this Section 4(a) on account of Indemnitee’s
conduct which constitutes a breach of Indemnitee’s duty of loyalty to the
Corporation or its stockholders or is an act or omission not in good faith or
which involves intentional misconduct or a knowing violation of the law.
          (b) For purposes of this Section 4, the meaning of the phrase “to the
fullest extent permitted by law” shall include, but not be limited to:
               (i) to the fullest extent permitted by the provision of the DGCL
that authorizes or contemplates additional indemnification by agreement, or the
corresponding provision or provisions of any amendment to or replacement of the
DGCL; and
               (ii) to the fullest extent authorized or permitted by any
amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers, directors and/or key employees.
     5. Contribution In The Event Of Joint Liability.
          (a) To the fullest extent permissible under applicable law, if the
indemnification rights provided for in this Agreement are unavailable to
Indemnitee in whole or in part for any reason whatsoever, then in any Proceeding
in which the Corporation is jointly liable with Indemnitee (or would be if
joined in such Proceeding) the Corporation shall pay, in the first instance, the
entire amount incurred by Indemnitee, whether for judgments, liabilities,

6



--------------------------------------------------------------------------------



 




fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any Proceeding without requiring Indemnitee to
contribute to such payment, and the Corporation hereby waives and relinquishes
any right of contribution it may have at any time against Indemnitee.
          (b) The Corporation shall not enter into any settlement unless such
settlement provides for a full and final release of all claims asserted against
Indemnitee. The Corporation shall not be liable to Indemnitee under this
Agreement for amounts paid in settlement of any Proceeding effected without the
Corporation’s prior written consent. Neither the Corporation nor Indemnitee
shall unreasonably withhold consent to any proposed settlement; provided,
however, that Indemnitee may withhold consent to any settlement that does not
provide the full, final, complete and unconditional release.
          (c) The Corporation hereby agrees to fully indemnify Indemnitee from
any claims for contribution which may be brought by officers, directors or
employees of the Corporation other than Indemnitee who may be jointly liable
with Indemnitee.
     6. Exclusions. Notwithstanding any other provision in this Agreement, the
Corporation shall not be obligated under this Agreement to make any
indemnification in connection with any claim made against Indemnitee:
          (a) for which payment has actually been received by or on behalf of
Indemnitee under any insurance policy or other indemnity provision or agreement
(other than this Agreement), either by the Corporation or otherwise, except with
respect to any excess beyond the amount actually received under any insurance
policy, contract, agreement, other indemnity provision or otherwise;
          (b) for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Corporation within the
meaning of Section 16(b) of the Exchange Act or similar provisions of state
statutory law or common law; or
          (c) except as otherwise provided in Sections 11(e) and (f) hereof,
prior to a Change in Control, in connection with any Proceeding (or any part of
any Proceeding) initiated by Indemnitee, and not brought by way of defense,
including any Proceeding (or any part of any Proceeding) initiated by Indemnitee
against the Corporation or its directors, officers, employees or other
indemnitees, unless (i) the Board of Directors of the Corporation authorized the
Proceeding (or any part of any Proceeding) prior to its initiation; or (ii) the
Corporation otherwise provides such indemnification in its sole discretion,
pursuant to the powers vested in the Corporation under applicable law.
     7. Advances of Expenses; Defense of Claim.
          (a) Notwithstanding any provision of this Agreement to the contrary,
and to the fullest extent permitted by applicable law, the Corporation shall
advance to Indemnitee the Expenses incurred by Indemnitee (or reasonably
expected by Indemnitee to be incurred by Indemnitee within the next three
months) in connection with any Proceeding. The Corporation will advance such
Expenses within ten (10) days after the receipt by the Corporation from
Indemnitee of a statement or statements requesting such advances from time to
time, whether

7



--------------------------------------------------------------------------------



 




prior to or after final disposition of any Proceeding. The statement(s) shall be
in a form reasonably acceptable to the Corporation and shall set forth in
reasonable detail the Expenses to be advanced. All advances shall be unsecured
and interest free. Advances shall be made without regard to Indemnitee’s ability
to repay the Expenses and without regard to Indemnitee’s ultimate entitlement to
be indemnified under the other provisions of this Agreement. Advances shall
include any and all reasonable Expenses incurred pursuing a Proceeding to
enforce this right of advancement, including Expenses incurred preparing and
forwarding statement(s) to the Corporation to support the advances claimed. The
Indemnitee shall qualify for advances, to the fullest extent permitted by
applicable law, solely upon the execution and delivery to the Corporation of an
Undertaking in the form of Exhibit A hereto, providing that Indemnitee
undertakes to repay the advance to the extent that it is ultimately determined
that Indemnitee is not entitled to be indemnified by the Corporation under the
provisions of this Agreement. This Section 7(a) shall not apply to any claim
made by Indemnitee for which indemnification is excluded pursuant to Section 6
hereof.
          (b) If the Corporation disputes a portion of the Expenses for which
advancement is requested, the undisputed portion shall be advanced and only the
disputed portion withheld pending resolution of the dispute.
          (c) The Corporation shall be entitled to participate at its own
expense in the defense of any Proceeding to which Indemnitee is a party.
     8. Procedure For Notification And Application For Indemnification.
          (a) Indemnitee agrees to notify promptly the Corporation in writing
upon being served with any summons, citation, subpoena, complaint, indictment,
or document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder. Additionally,
Indemnitee will, to the extent reasonably feasible, keep the Corporation
generally informed of and consult with the Corporation with respect to, the
status and defense of any such Proceeding or matter; provided, however, that
this sentence shall not apply in the event of a Proceeding arising under
Section 11 of this Agreement. The failure of Indemnitee to so notify or keep the
Corporation generally informed and to consult with the Corporation shall not
relieve the Corporation of any obligation which it may have to the Indemnitee
under this Agreement.
          (b) Indemnitee may deliver to the Corporation a written application to
indemnify Indemnitee in accordance with this Agreement. The General Counsel of
the Corporation (or in the absence of the General Counsel, the Corporate
Secretary of the Corporation) shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification. Such application(s) may be delivered from time to time and at
such time(s) as Indemnitee deems appropriate in his or her sole discretion.
Following such a written application for indemnification by Indemnitee, the
Indemnitee’s entitlement to indemnification shall be determined in accordance
with Section 9(a) of this Agreement.

8



--------------------------------------------------------------------------------



 



     9. Procedure Upon Application For Indemnification.
          (a) Upon delivery of the written application by Indemnitee for
indemnification pursuant to Section 8(b) of this Agreement, a determination, if
required by applicable law, with respect to Indemnitee’s entitlement thereto
shall be made in the specific case by one of the following methods, which shall
be at the election of the Indemnitee: (i) by a majority vote of the
Disinterested Directors, even though less than a quorum of the Board or (ii) by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee. The Corporation will promptly advise Indemnitee in
writing with respect to any determination that Indemnitee is or is not entitled
to indemnification, including a description of any reason or basis for which
indemnification has been denied. If it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten
(10) days after such determination. Indemnitee shall reasonably cooperate with
the person, persons or entity making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any costs or Expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification).
          (b) In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 9(a) hereof, the
Independent Counsel shall be selected as provided in this Section 9(b). The
Independent Counsel shall be selected by Indemnitee (unless Indemnitee shall
request that such selection be made by the Board), and Indemnitee shall give
written notice to the Corporation advising it of the identity of the Independent
Counsel so selected and certifying that the Independent Counsel so selected
meets the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement. If the Independent Counsel is selected by the Board, the Corporation
shall give written notice to Indemnitee advising him of the identity of the
Independent Counsel so selected and certifying that the Independent Counsel so
selected meets the requirements of “Independent Counsel” as defined in Section 2
of this Agreement. In either event, Indemnitee or the Corporation, as the case
may be, may, within ten (10) days after such written notice of selection shall
have been received, deliver to the Corporation or to Indemnitee, as the case may
be, a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 2 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection, the person so selected shall act as Independent Counsel. If such
written objection is so made and substantiated, the Independent Counsel so
selected may not serve as Independent Counsel unless and until such objection is
withdrawn or a court of competent jurisdiction has determined that such
objection is without merit. If, within twenty (20) days after submission by
Indemnitee of a written request for indemnification pursuant to Section 8(b)
hereof, no Independent Counsel shall have been selected and not objected to,
either the Corporation or Indemnitee may petition the Delaware Court for
resolution of any objection which shall have been made by the Corporation or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as

9



--------------------------------------------------------------------------------



 




Independent Counsel of a person selected by the Delaware Court or by such other
person as the Delaware Court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 9(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 11(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
          (c) The Corporation agrees to pay the reasonable fees and expenses of
Independent Counsel and to fully indemnify such Independent Counsel against any
and all Expenses, claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.
          (d) If the Corporation disputes a portion of the amounts for which
indemnification is requested, the undisputed portion shall be paid and only the
disputed portion withheld pending resolution of the disputes.
     10. Presumptions and Effect of Certain Proceedings.
          (a) In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 8(b) of this Agreement, and the Corporation shall have
the burden of proof to overcome that presumption in connection with the making
by any person, persons or entity of any determination contrary to that
presumption. Neither the failure of the Corporation (including by its directors
or Independent Counsel) to have made a determination prior to the commencement
of any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Corporation (including its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.
          (b) If the person, persons or entity empowered or selected under
Section 9(a) of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within thirty (30) days
after receipt by the Corporation of the request therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification; or (ii) a final judicial
determination that any or all such indemnification is expressly prohibited under
applicable law; provided, however, that such 30-day period shall be extended for
a reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto.

10



--------------------------------------------------------------------------------



 



          (c) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Corporation or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.
          (d) For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Corporation or a Subsidiary, including
financial statements, or on information supplied to Indemnitee by the directors
or officers of the Corporation or a Subsidiary in the course of their duties, or
on the advice of legal counsel for the Corporation or a Subsidiary, its Board,
any committee of the Board or any director, or on information or records given
or reports made to the Corporation or a Subsidiary, its Board, any committee of
the Board or any director, by an independent certified public accountant or by
an appraiser or other expert selected by the Corporation or a Subsidiary, its
Board, any committee of the Board or any director. The provisions of this
Section 10(d) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which the Indemnitee may be deemed or found to have met
the applicable standard of conduct set forth in this Agreement.
          (e) The knowledge and/or actions, or failure to act, of any other
director, trustee, partner, managing member, fiduciary, officer, agent or
employee of the Corporation or a Subsidiary shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.
     11. Remedies of Indemnitee.
          (a) In the event that (i) a determination is made pursuant to Section
9(a) of this Agreement that Indemnitee is not entitled to indemnification under
this Agreement; (ii) advancement of Expenses, to the fullest extent permitted by
law, is not timely made pursuant to Section 7 of this Agreement; (iii) no
determination of entitlement to indemnification shall have been made pursuant to
Section 9(a) of this Agreement within the time period specified in Section 10(b)
of this Agreement; (iv) payment of indemnification is not made pursuant to
Sections 3(d) or 3(e), 4(a) or 4(b) or the last sentence of Section 9(a) of this
Agreement within ten (10) days after receipt by the Corporation of a written
request therefor; (v) a contribution payment is not made in a timely manner
pursuant to Section 5 of this Agreement; (vi) payment of indemnification
pursuant to Section 3(a) or Section 3(b) of this Agreement is not made within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification; or (vii) payment to Indemnitee pursuant to any indemnification
rights under this Agreement or otherwise is not made within ten (10) days after
receipt by the Corporation or a written request therefor, Indemnitee shall be
entitled to an adjudication by the Delaware Court of his or her entitlement to
such indemnification, contribution or advancement. Alternatively, Indemnitee, in
his or her sole discretion, may seek an award in arbitration to be conducted by
a single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Except as set forth herein, the provisions of Delaware
law (without regard to its conflict of laws rules)

11



--------------------------------------------------------------------------------



 




shall apply to any such arbitration. The Corporation shall not oppose
Indemnitee’s right to seek any such adjudication or award in arbitration.
          (b) Upon the occurrence or non-occurrence of any of the events set
forth in Section 11(a) of this Agreement, any judicial proceeding or arbitration
commenced pursuant to this Section 11 shall be conducted in all respects as a de
novo trial, or arbitration, on the merits and Indemnitee shall not be prejudiced
by reason of that adverse determination. In any judicial proceeding or
arbitration commenced pursuant to this Section 11, Indemnitee shall be presumed
to be entitled to be indemnified and to receive contribution and advances of
Expenses under this Agreement and the Corporation shall have the burden of
proving Indemnitee is not entitled to be indemnified and to receive advances of
Expenses, as the case may be, and the Corporation may not refer to or introduce
into evidence any determination pursuant to Section 9(a) of this Agreement
adverse to Indemnitee for any purpose. If Indemnitee commences a judicial
proceeding or arbitration pursuant to this Section 11, Indemnitee shall not be
required to reimburse the Corporation for any advances pursuant to Section 7
until a final determination is made with respect to Indemnitee’s entitlement to
indemnification (as to which all rights of appeal have been exhausted or
lapsed).
          (c) If a determination shall have been made pursuant to Section 9(a)
of this Agreement that Indemnitee is entitled to indemnification, the
Corporation shall be bound by such determination in any judicial proceeding or
arbitration commenced pursuant to this Section 11, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification; or (ii) a prohibition of such indemnification under
applicable law.
          (d) The Corporation shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 11 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Corporation is bound by all the provisions of this Agreement.
          (e) Pursuant to this Agreement, Corporation shall indemnify Indemnitee
and, if requested by Indemnitee, advance Expenses which are incurred by
Indemnitee in connection with any judicial proceeding or arbitration brought by
Indemnitee (i) to enforce his or her rights under, or to recover damages for
breach of, this Agreement or any other indemnification, advancement or
contribution agreement or provision of the Restated Certificate of Incorporation
or the Corporation’s Bylaws now or hereafter in effect; or (ii) for recovery or
advances under any insurance policy maintained by any person for the benefit of
Indemnitee. Expenses subject to Section 11(e) of this Agreement shall be paid by
the Corporation regardless of the outcome of the judicial proceeding or
arbitration and regardless of whether Indemnitee ultimately is determined to be
entitled to indemnification, advancement, contribution, or insurance recovery,
as the case may be (unless such judicial proceeding or arbitration was not
brought by Indemnitee in good faith).
          (f) Interest shall be paid by the Corporation to Indemnitee at the
legal rate under Delaware law, compounded monthly, commencing with the date on
which Indemnitee

12



--------------------------------------------------------------------------------



 




requests indemnification, contribution, or advancement of any Expenses and
ending with the date on which such payment is made to Indemnitee by the
Corporation.
     12. Establishment Of Trust. In the event of a Potential Change in Control,
the Corporation shall, upon written request by Indemnitee, create a “Trust” for
the benefit of Indemnitee and from time to time upon written request of
Indemnitee shall fund such Trust in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request to be incurred
in connection with investigating, preparing for, participating in or defending
any Proceedings, and any and all judgments, fines, penalties and amounts paid in
settlement (including all interest, assessments and other charges paid or
payable in connection with or in respect of such judgments, fines penalties and
amounts paid in settlement) in connection with any and all Proceedings from time
to time actually paid or claimed, reasonably anticipated or proposed to be paid.
The trustee of the Trust (the “Trustee”) shall be a bank or trust company or
other individual or entity chosen by the Indemnitee and reasonably acceptable to
the Corporation. Nothing in this Section 12 shall relieve the Corporation of any
of its obligations under this Agreement. The amount or amounts to be deposited
in the Trust pursuant to the foregoing funding obligation shall be determined by
mutual agreement of the Indemnitee and the Corporation or, if the Corporation
and the Indemnitee are unable to reach such an agreement, by Independent Counsel
selected in accordance with Section 9(b) of this Agreement. The terms of the
Trust shall provide that, except upon the consent of both the Indemnitee and the
Corporation, upon a Change in Control: (a) the Trust shall not be revoked or the
principal thereof invaded, without the written consent of the Indemnitee;
(b) the Trustee shall advance, to the fullest extent permitted by applicable
law, within two (2) business days of a request by the Indemnitee and upon the
execution and delivery to the Corporation of an undertaking providing that the
Indemnitee undertakes to repay the advance to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Corporation;
(c) the Trust shall continue to be funded by the Corporation in accordance with
the funding obligations set forth above; (d) the Trustee shall promptly pay to
the Indemnitee all amounts for which the Indemnitee shall be entitled to
indemnification pursuant to this Agreement or otherwise; and (e) all unexpended
funds in such Trust shall revert to the Corporation upon mutual agreement by the
Indemnitee and the Corporation or, if the Indemnitee and the Corporation are
unable to reach such an agreement, by Independent Counsel selected in accordance
with Section 9(b) of this Agreement, that the Indemnitee has been fully
indemnified under the terms of this Agreement. The Trust shall be governed by
Delaware law (without regard to its conflicts of laws rules) and the Trustee
shall consent to the exclusive jurisdiction of the Delaware Court in accordance
with Section 20 of this Agreement.
     13. Security. Notwithstanding anything herein to the contrary, to the
extent requested by the Indemnitee and approved by the Board, the Corporation
may at any time and from time to time provide security to the Indemnitee for the
Corporation’s obligations hereunder through an irrevocable bank line of credit,
funded trust or other collateral. Any such security, once provided to the
Indemnitee, may not be revoked or released without the prior written consent of
the Indemnitee.

13



--------------------------------------------------------------------------------



 



     14. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.
          (a) The rights of Indemnitee as provided by this Agreement (i) shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under applicable law, the Restated Certificate of Incorporation or
the Corporation’s bylaws, any agreement, a vote of stockholders, a resolution of
directors or otherwise and (ii) shall be enforced and this Agreement shall be
interpreted independently of and without reference to or limitation or
constraint (whether procedural, substantive or otherwise) by any other such
rights to which Indemnitee may at any time be entitled. No amendment, alteration
or repeal of this Agreement or of any provision hereof shall limit or restrict
any right of Indemnitee under this Agreement in respect of any action taken or
omitted by such Indemnitee in his Corporate Status prior to such amendment,
alteration or repeal. To the extent that a change in applicable law, whether by
statute or judicial decision, permits greater indemnification or advancement
rights than would be afforded currently under the Restated Certificate of
Incorporation, the Corporation’s bylaws and this Agreement, it is the intent of
the parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. To the extent that a change in Delaware
law, whether by statute or judicial decision, narrows or limits indemnification
or advancement of Expenses than are afforded currently under the Restated
Certificate of Incorporation, the Corporation’s bylaws and this Agreement, it is
the intent of the parties hereto that such change, except to the extent required
by applicable law, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder. No right or remedy herein conferred is intended to be
exclusive of any other right or remedy, and every other right and remedy shall
be cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law, in equity or otherwise. The assertion or
employment of any right or remedy hereunder or otherwise, shall not prevent the
concurrent assertion or employment of any other right or remedy.
          (b) The purchasing or and maintaining of insurance or the furnishing
of similar protection or the making of other arrangements including, but not
limited to, providing a trust fund, letter of credit, or surety bond on behalf
of Indemnitee against any liability in a Covered Capacity whether or not the
Corporation would have the power to indemnify him against such liability under
the provisions of this Agreement, shall not in any way limit or affect the
rights and obligations of the Corporation or of the Indemnitee under this
Agreement except as expressly provided herein, and the execution and delivery of
this Agreement by the Corporation and the Indemnitee shall not in any way limit
or affect the rights and obligations of the Corporation or the other party or
parties thereto under any such arrangement.
          (c) To the extent that the Corporation maintains an insurance policy
or policies providing liability insurance for directors, officers, trustees,
partners, managing members, fiduciaries, employees or agents of the Corporation,
any Subsidiary or any other entity which such person serves at the request of
the Corporation, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available for any such director, trustee, partner, managing member, fiduciary,
officer, employee or agent under such policy or policies. If, at the time the
Corporation receives notice from any source of a Proceeding as to which
Indemnitee is a party or a participant (as a witness or otherwise), the
Corporation has director and officer liability insurance in effect, the
Corporation shall give prompt notice of such Proceeding to the insurers in
accordance with the procedures set

14



--------------------------------------------------------------------------------



 




forth in the respective policies. The Corporation shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Proceeding in accordance
with the terms of such policies.
          (d) In the event of any payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Corporation to bring suit to enforce such rights.
          (e) The Corporation’s obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Corporation
as a director, officer, trustee, partner, managing member, fiduciary, employee
or agent of any Subsidiary shall be reduced by any amount Indemnitee has
actually received as indemnification payments or advancement of expenses from
such Subsidiary. Notwithstanding any other provision of this Agreement to the
contrary, (i) Indemnitee shall have no obligation to reduce, offset, allocate,
pursue or apportion any indemnification, advancement, contribution or insurance
coverage among multiple parties possessing such duties to Indemnitee prior to
the Corporation’s satisfaction and performance of all its obligations under this
Agreement, and (ii) the Corporation shall perform fully its obligations under
this Agreement without regard to whether Indemnitee holds, may pursue or has
pursued any indemnification, advancement, contribution or insurance coverage
rights against any person or entity other than the Corporation.
     15. Duration of Agreement. All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee serves
in a Covered Capacity continue and survive thereafter, regardless of the
termination of Indemnitee’s service in a Covered Capacity, so long as Indemnitee
shall be subject to any possible Proceeding (including any rights of appeal
thereto and any Proceeding commenced by Indemnitee pursuant to Section 11 of
this Agreement) by reason of serving in a Covered Capacity, whether or not he is
acting in any Covered Capacity at the time any liability or expense is incurred
for which other rights exist under this Agreement.
     16. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section, paragraph
or sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby and shall remain
enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto; and (c) to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Section, paragraph or
sentence of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

15



--------------------------------------------------------------------------------



 



     17. Enforcement and Binding Effect.
          (a) The Corporation expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
encourage Indemnitee to continue to serve as a director and of the Corporation,
and the Corporation acknowledges that Indemnitee is relying upon this Agreement
in serving.
          (b) Subject to Section 14(a), this Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.
          (c) The rights to be indemnified and to receive contribution and
advancement of Expenses provided by or granted Indemnitee pursuant to this
Agreement shall apply to Indemnitee’s service as an officer, director, employee
or agent of the Corporation prior to the date of this Agreement.
          (d) The rights to indemnification, contribution and advancement of
Expenses provided by or granted pursuant to this Agreement (i) shall be binding
upon, be enforceable by, and inure to the benefit of the parties hereto and
their respective successors and assigns, including any direct or indirect
successor by purchase, merger, consolidation, reorganization or otherwise to all
or substantially all of the business or assets of the Corporation (and such
successor will thereafter be deemed the “Corporation” for purposes of this
Agreement); (ii) shall continue as to an Indemnitee who has ceased to serve in a
Covered Capacity; and (iii) shall be enforceable by and inure to the benefit of
Indemnitee and his or her spouse, assigns, estate, heirs, devisees, executors
and administrators and other legal representatives.
          (e) The Corporation shall require and cause any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Corporation, by written agreement in the form and substance
reasonably satisfactory to Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Corporation would be required to perform if no such succession had
taken place.
          (f) The Corporation and Indemnitee agree herein that a monetary remedy
for breach of this Agreement, at some later date, may be inadequate,
impracticable and difficult of proof, and further agree that such breach may
cause Indemnitee irreparable harm. Accordingly, the parties hereto agree that
Indemnitee may enforce this Agreement by seeking, among other things, injunctive
relief and/or specific performance hereof, without any necessity of showing
actual damage or irreparable harm and that by seeking injunctive relief and/or
specific performance, Indemnitee shall not be precluded from seeking or
obtaining any other relief to which he may be entitled. The Corporation and
Indemnitee further agree that Indemnitee shall be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertaking in connection therewith. The Corporation
acknowledges that in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by the Delaware Court, and the Corporation hereby waives
any such requirement of such a bond or undertaking.

16



--------------------------------------------------------------------------------



 



     18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
     19. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) if delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed; or (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:
          (a) If to Indemnitee, at the address indicated on the signature page
of this Agreement, or such other address as Indemnitee shall provide in writing
to the Corporation.
          (b) If to the Corporation to:
Bowater Incorporated
55 East Camperdown Way
P.O. Box 1028
Greenville, South Carolina 29602-1028
Attn.: General Counsel
or to any other address as may have been furnished to Indemnitee in writing by
the Corporation.
     20. Applicable Law And Consent To Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 11(a) of this Agreement, the Corporation and
Indemnitee hereby irrevocably and unconditionally: (a) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court and not in any other state or federal court in the
United States of America or any court in any other country; (b) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement;
(c) appoint irrevocably, to the extent such party is not a resident of the State
of Delaware, Abrams & Laster LLP, 1521 Concord Pike, Suite 303, Wilmington,
Delaware 19803 as its agent in the State of Delaware as such party’s agent for
acceptance of legal process in connection with any such action or proceeding
against such party with the same legal force and validity as if served upon such
party personally within the State of Delaware; (d) waive any objection to the
laying of venue of any such action or proceeding in the Delaware Court; and
(e) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Delaware Court has been brought in an improper or
inconvenient forum, or is subject (in whole or in part) to a jury trial
     21. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

17



--------------------------------------------------------------------------------



 



     22. Period Of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Corporation against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Corporation shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.
     23. Additional Acts. If for the validation of any of the provisions in this
Agreement any act, resolution, approval or other procedure is required, the
Corporation undertakes to cause such act, resolution, approval or other
procedure to be affected or adopted in a manner that will enable the Corporation
to fulfill its obligations under this Agreement.
     24. Headings. The headings of the sections and paragraphs of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as
of the day and year first above written.

                  BOWATER INCORPORATED    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

             
 
  INDEMNITEE        
 
           
 
  By:        
 
           
 
  Printed Name:        
 
           
 
  Title:        
 
           
 
           
 
  Address:        
 
           
 
           
 
           
 
           
 
           
 
           
 
           

19



--------------------------------------------------------------------------------



 



Exhibit A
UNDERTAKING
     Reference is made to that certain Indemnification Agreement between Bowater
Incorporated, a Delaware corporation (the “Corporation”), and the Indemnitee
dated as of January ___, 2007 (the “Indemnification Agreement”).
     In regard to any advancements made by the Corporation to the Indemnitee
pursuant to the terms of the Indemnification Agreement, the Indemnitee hereby
undertakes and agrees to repay to the Corporation any and all amounts so paid
promptly and in any event within thirty (30) days after the disposition,
including exhaustion of all appeals therefrom, of any litigation or threatened
litigation on account of which advancements were made if it is determined that
the Indemnitee is not entitled to indemnification pursuant to the
Indemnification Agreement.

             
 
  INDEMNITEE        
 
           
 
  By:        
 
           
 
  Printed Name:        
 
           
 
  Title:        
 
           
 
           
 
  Address:        
 
           
 
           
 
           
 
           
 
           
 
           
 
           

A-1